Title: From George Washington to George Walker, 26 January 1797
From: Washington, George
To: Walker, George


                        
                            Sir, 
                            Philadelphia 26th Jan. 1797
                        
                        Your letter of the 24th instant was received this day.
                        It was not, I conceive, the intention of the Law which established the Seat of
                            the general Government, that the President of the United States should enter into the detail
                            of the business for the execution of which Commissioners were appointed. But it certainly is
                            his duty, when charges of malpractice, or improper conduct are exhibited against them, to
                            cause the charges to be fairly examined. This I shall do; in the first instance, by
                            transmitting a copy of your letter, that they may severally know, of what they are accused;
                            that, from the answers I shall receive, ulterior measures may be decided on.
                        This is the line of conduct I have always pursued. For, as I never on the one
                            hand, suffer information unfavourable to the character or conduct of public Officers (who
                            are amenable to the Executive) to pass unnoticed; so, on the other, from motives of
                            delicacy, as well as justice, I have conceived it proper to hear, always, what they have to
                            say in their justification before a more formal investigation takes place.
                        With respect to the residence of the Commissioners in the City, they are
                            perfectly well informed of the sentiments of the Executive on that head; and it is not to be
                            doubted that they will conform thereto. With sincere thanks for your good wishes I am—Sir
                            Your most Obedt Servt
                        
                    